


Exhibit 10.1


The Pantry, Inc. Annual Incentive Program
(As amended and approved on
December 5, 2014)
 
The Pantry, Inc. Annual Incentive Program (the “Program”) is a compensatory
program under The Pantry, Inc. 2007 Omnibus Plan that was originally established
on November 25, 2008 by the Compensation and Organization Committee (the
“Committee”) of the Board of Directors of The Pantry, Inc. (the “Company”). The
Program provides for performance-based cash awards to certain of the Company’s
employees, including its executive officers. Executive officers are eligible for
awards under the Program based on threshold, target, and maximum performance
levels set by the Committee, and the actual award amounts, if any, will
therefore vary depending on the achievement of certain performance goals by the
Company. The Program’s performance cycle is concurrent with the Company’s fiscal
year.
The Committee approved the following performance measures and their respective
weights for the Company’s executive officers because the Committee believes that
these performance measures would be key indicators of the Company’s financial
and operating results during each fiscal year most applicable to the designated
officer(s):
Measures and Definitions
Weighting
 
CEO
SVP Fuels
Other SVPs
Comparable store inside sales growth year over year
25%
15%
35%
Inside Net Profit Contribution : Store gross margin dollars minus operating,
store sales and general and administrative expenses
25%
15%
40%
Fuel gross margin dollars
25%
35%
25%
Comparable store fuel gallons growth year over year
25%
35%
 
An “EBITDA Qualifier” pursuant to which no amount will be paid if a designated
EBITDA level is not achieved.



Under the Program, each performance measure, other than the EBITDA Qualifier,
generally operates independently of the other measure. That is, if the EBITDA
Qualifier is met, an award may be paid when the threshold performance level is
achieved for a single measure, without regard to results for the other measure.
The Committee approved the targets for each performance measure based upon the
Company’s approved internal budget estimates.
Under the Program, the target award opportunity for the Company’s chief
executive officer will be 100% of his or her annual base salary as initially
approved by the Committee for the applicable fiscal year and will not include
any additional salary increases for such fiscal year; the target award
opportunity for each of the Company’s other executive officers will be either
50% or 60%, based upon position, of his or her annual base salary as initially
approved by the Committee for the applicable fiscal year and will not include
any additional salary increases for such fiscal year.
Actual award payouts for the Company’s executive officers can vary from 50% of
target awards for achieving or exceeding the threshold performance level to 200%
of target awards for achieving the maximum performance level. For any
performance greater than the threshold performance level and less than the
maximum performance level but not equal to the target performance level, the
appropriate payout percentage will be interpolated in a method approved by the
Committee. For any performance below the threshold performance level, the
appropriate payout percentage is 0%. The Committee may make award payouts or
otherwise increase, reduce, or eliminate payouts that would otherwise be made
under the Program in its sole discretion.
Executive officers who join the Company during a fiscal year will have any award
amounts for that fiscal year prorated, except that no executive officer hired in
the last month of a fiscal year will be eligible to receive an award under the
Program for that fiscal year. Participants must be employed on the date awards
are paid in order to receive a payout, except that: (i) participants whose
employment is terminated by the Company without cause will receive a prorated
bonus when and if it is earned: and (ii) participants whose employment is
terminated due death or disability or as otherwise determined by the Committee
in its discretion may have their award amounts prorated and paid on the date
other awards are paid in the discretion of the Committee.




